Citation Nr: 0330027	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left hip disability, 
claimed as residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	Rick S. Miller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1967 to 
October 1969, including a six month tour of duty in Vietnam.  
He began parachute jump training on April 5, 1968, and 
graduated on May 18, 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware, which denied service connection 
for a left hip disability.  The veteran perfected an appeal 
of this issue. 

In March 1997, the Board denied the veteran's claim on 
appeal; however, in January 1999, the Board vacated the March 
1997 Board decision, as the veteran's request for a Board 
hearing had not been satisfied at the time of the decision to 
deny.  In May 1999, the Board remanded the claim on appeal 
for additional necessary development, which was completed, 
and the case was returned to the Board.  The veteran canceled 
and withdrew his request for a hearing.  

The Board issued a decision in August 2002 that was 
subsequently vacated by a March 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the August 2002 Board decision was vacated and remanded 
for readjudication in light of the notice provisions of the 
Veterans Claims Assistance Act of 2000.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100. 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, and in order to comply with the 
March 2003 Court order, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R.        § 3.159 (2002).  The RO should also 
notify the veteran of what evidence is required to 
substantiate his claim for service connection for a 
left hip disability, claimed as residuals of a left 
leg injury, what evidence, if any, the veteran is 
to submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The RO should again review the record and 
readjudicate the issue of entitlement to service 
connection for a left hip disability, claimed as 
residuals of a left leg injury.  The RO should 
consider any additional evidence added to the 
record since the January 2002 supplemental 
statement of the case.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


